Title: From Thomas Jefferson to James B. Richardson, 25 February 1803
From: Jefferson, Thomas
To: Richardson, James B.


          
            Sir
            Washington. Feb. 25. 1803.
          
          Having found it difficult to obtain here the names of gentlemen proper for the office of Commissioners of bankruptcy, and who are willing to accept it, and the non-acceptances & re-appointments at such a distance consuming much time, while the service is on sufferance, I take the liberty of inclosing four blank commissions which I ask the favor of you to fill up with the names of gentlemen whom you think proper for the office, & who shall have previously signified to you that they will accept. when filled up, I have still to request you to give me information of the names, that they may be entered in the records of the Secretary of State’s office. the interest which I am sure you feel in whatsoever relates to the state over which you preside, will apologize for the liberty I take in asking you to perform for me a duty which you can perform so much more advantageously for your state. I pray you to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        